DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language Such claim limitation(s) is/are: locking features in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: Line 12, the limitation “the side edge” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the respective side edge-
With regard to claim 2: Last line of the claim, it’s unclear if the limitation “a linking element” is referencing the previous recited linking element.  For the purpose of examination, the limitation is considered to be directed to --the linking element--.
With regard to claim 6: Line 2, the limitation “the first bottom bend” lack sufficient antecedent basis.  Line 4, the limitation “the first bent bottom part” lacks sufficient antecedent basis.  It appears claim 6 should instead be dependent upon claim 3 instead of claim 1.
	With regard to claim 8: Last line of the claim, it’s unclear if the limitations “a wall module” and “a linking element” is referencing the previously recited wall module and linking element.  For the purpose of examination, the limitations are considered to be directed to --the wall module-- and --the linking element--.
	With regard to claim 13: It’s unclear if the limitation “at least two wall modules” is referencing the wall module of claim 1.  It’s unclear if the limitation “at least one linking element” is referencing the linking element of claim 1.  For the purpose of examination, the wall module and linking element of claim 1 is being referenced.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 7-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohn (US 2,039,886).
With regard to claim 1: Cohn discloses a wall system comprising at least one wall module (plane side panel, 13) and at least one linking element (coupling panel, 13-b) (figs. 1, 2, 10 and 11), wherein
said wall module (13) comprises a substantially rectangular plate, said rectangular plate comprising two side edges (margins, 17), one top edge and one bottom edge, said side edges (margins, 17) each comprising a side edge bent configuration (female formation 18).  Note that the plane side panels 12 may be formed with either male or female formations (pg. 2, col. 1, lines 7-10).
Cohn further discloses that said side edge bent configuration (18) comprises a first side bend (64), a second side bend (67) and a third side bend (69), 
all three side bends (64, 67 and 69) are substantially 180° or 160-200° and are provided along different bending lines being parallel with the side edges (margins, 17) of the plate, whereby the side edge bent configuration comprises a first bent side part (65) provided along the respective side edge of the plate between the first side bend (64) and the second side bend (67), a second bent side part (63) provided along the respective side edge of the plate between the second side bend (67) and the third side bend (69) and a third bent side part (70) provided along the respective side edge of the plate between the third side bend (69) and an open end side (figs. 10 and 11), 
said first bent side part (65) will be provided between the plate and said second bent side part (63) and wherein said third bent side part (70) is provided in between said first and said second bent side parts (65 and 63) and which third bent side part (70) is smaller than both the first and the second bent side parts (65 and 63) (figs. 10-11), 

said two side parts (male formations, 16) comprises locking features (tab, 58) (figs.10-11), and 
the radius of the second side bend (67) of the wall module is provided such that a side part of the linking element (13-b) can be provided into an opening between the first and third bent side parts (65, 70) of the wall module and during the connection will be passing the third bent side part (70) which finally will lock a side part of the linking element (13-b) within the side edge bent configuration of the wall module when a wall module and a linking element have been connected (figs. 10-11).
With regard to claim 2: Cohn discloses a radius of the second side bend (67) is provided such that an opening into the side edge bent configuration is provided between the first and third bent side parts (65, 70) for receiving said linking element (figs. 10-11).
With regard to claim 7: Cohn discloses that the material of the rectangular plate is sheet metal (pg. 1, col. 2, lines 50-53).
With regard to claim 8: Cohn discloses that said locking features (tab, 58) extend from a plane of the elongated rectangular plate of the linking element (13-b), which locking features (58) will be locked inside the side edge bent configuration by the third bent side part (70) when the wall module and the linking element have been connected (figs. 10-11).
With regard to claim 10: Cohn discloses a length of said linking element (13-b) corresponds substantially to a length of the wall module (13) (fig. 1).
With regard to claim 11: Cohn discloses that said locking features (58) are double folds of the plate along its side edges hereby providing two side parts of the linking element (13-b) comprising double folded plate and a middle part of the linking element (13b) comprising a single layer of the plate (figs. 10-11).
With regard to claim 12: Cohn discloses that the wall system further comprises a corner linking element (14), said corner linking element (14) comprising an elongated plate having two corner linking element side edges (side margins), one corner linking element top edge and one corner linking element bottom edge, said corner linking element (14) further comprising a side edge bent in each side edge hereby providing two side parts of the corner linking element comprising double folded plate and a middle part of the corner linking element comprising a single layer of the plate (figs. 1-2), and
a length of said corner linking element (14) corresponds substantially to a length of the wall module and wherein the radius of the second side bend (67) of the wall module is provided such that a side part of the corner linking element (14) can be provided into the opening between the first and second bent side parts of the wall module and during the connection will be passing the third bent side part which finally will lock a side part of the corner linking element within the wall module when a wall module and a corner linking element have been connected, whereby said middle part of the corner linking element comprises a substantially 90° bend.
With regard to claim 13: As best understood, Cohn discloses a wall segment comprising a wall system according to claim 1,  comprising at least two wall modules (13) and at least one linking element (13-b) linking the two wall modules together via a corner linking element (14) (fig. 1).

Allowable Subject Matter
Claims 3-6, 9 and 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3-6, 9 and 14-20: The combination of all the elements of the claimed wall system including all the limitations of the base claim and any intervening claims is not adequately taught 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The prior art cited is directed to connections between wall modules or panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633